The State of




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                             June 1, 2015

                                        No. 04-14-00761-CR

                                         David CHARLES,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR5564
                         Honorable Lori I. Valenzuela, Judge Presiding

                                           ORDER
         Appellant is represented on appeal by retained counsel Nancy Barohn and Megan Cook. The
notice of appeal in this case was filed October 30, 2014, and appellant’s brief was originally due to
be filed on January 29, 2015.
         Following multiple extensions of time to file the brief, based upon counsels’ admission they
should have sought supplementation of the record much earlier, based upon counsels’ failure to
ensure certain documents were included in the appellate record, and based upon counsels’
ambiguous statements regarding the open-ended possibility of the necessity for additional
supplemental reporter’s records, on April 15, 2015, this Court ordered Barohn and Cook to file
written notice by April 29th, listing all additional records of hearings that might be or will be
requested in this appeal and providing copies of the letters sent to the court reporters responsible for
preparing all of those records. This Court admonished counsel it is their responsibility to ensure an
accurate and complete appellate record is filed.
          However, even following this admonishment, Barohn and Cook failed to file the written
notice and copies of letters they were ordered to file. In the absence of written notice that any
additional reporter’s record would be requested and in the absence of compliance with this
Court’s order, this Court issued an order on May 12, 2015, stating we must deem the appellate
record complete, and this Court established a briefing deadline.
         Again, on May 22, 2015, Barohn and Cook filed an advisory with this Court stating they
“overlooked” the necessity of supplementation of the record with transcription of an additional
hearing. In this letter, Barohn and Cook state they anticipate being able to meet the deadline of June
11, 2015, to file appellant’s brief.
         In light of this most recent correspondence and in light of Barohn and Cook’s continued
admission of inadvertent failure to provide a complete appellate record, they are again reminded it is
their responsibility to ensure an accurate and complete appellate record is prepared and filed. They
have been provided ample extensions and opportunities to fulfill this responsibility. The deadline to
file appellant’s brief remains June 11, 2015. GIVEN THE PROCEDURAL HISTORY OF
THIS APPEAL AND THE PREVIOUSLY GRANTED EXTENSIONS, NO FURTHER
EXTENSIONS OF TIME TO FILE THE APPELLANT’S BRIEF WILL BE GRANTED.
If Nancy Barohn or Megan Cook fail to file appellant’s brief in this appeal by June 11, 2015,
they will be ordered to appear and show cause why they should not be held in contempt of court
or otherwise sanctioned.



                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court